Exhibit 4(b) AMENDMENT NO. 1 TO RIGHTS AGREEMENT This Amendment No. 1 (this “Amendment”) is made as of the 11thday of December, 2009 to the Rights Agreement (“Rights Agreement”) dated January 6, 2000 between Met-Pro Corporation, a Pennsylvania corporation (“Met-Pro”) and American Stock Transfer and Trust Company, LLC (“Rights Agent”). WHEREAS, Met-Pro and the Rights Agent entered into the Rights Agreement on January 6, 2000; and WHEREAS,Met-Pro desires to amend the Rights Agreement, as authorized by and pursuant to Section 27 thereof; NOW, THEREFORE, Met-Pro and the Rights Agent hereby agree as follows: 1.The definition of “Expiration Date” provided for in Section 1(l) of the Rights
